        Case 3:19-cv-00262-BSM Document 23 Filed 11/16/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

TONA TUCKER                                                                   PLAINTIFF

v.                          CASE NO. 3:19-CR-00262-BSM

SARAH STAGGS PARKER                                                         DEFENDANT

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 22] and Federal Rule

of Civil Procedure 41, this case is dismissed without prejudice.

       IT IS SO ORDERED this 16th day of November, 2020.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
